 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
      Shaykh Muhammad Abdul Aziz Klalid )           No. CV-18-00305-PHX-SPL (JFM)
 9    Bin Talal Al Saud,                )
                                        )
10                                      )           ORDER
                       Plaintiff,       )
11    vs.                               )
                                        )
12                                      )
      Paul Penzone, et al.,             )
13                                      )
                                        )
                       Defendants.      )
14
15          Plaintiff Shaykh Muhammad Abdul Aziz Klalid Bin Talal Al Saud has filed a pro
16   se civil rights Complaint pursuant to 42 U.S.C. § 1983 (Doc. 1). The Honorable James F.
17   Metcalf, United States Magistrate Judge, issued a Report and Recommendation (“R&R”)
18   (Doc. 40), recommending the Court dismiss without prejudice Defendant Young from
19   Plaintiff’s Complaint for failure to serve pursuant to Federal Rule of Civil Procedure 4(m).
20   Plaintiff has filed an objection to the R&R (Doc. 44).
21          A district judge “may accept, reject, or modify, in whole or in part, the findings or
22   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b). See also Fed. R. Civ.
23   P. 72(b)(3) (“The district judge may accept, reject, or modify the recommended disposition;
24   receive further evidence; or return the matter to the magistrate judge with instructions.”).
25   When a party files a timely objection to an R&R, the district judge reviews de novo those
26   portions of the R&R that have been “properly objected to.” Fed. R. Civ. P. 72(b)(3). A
27   proper objection requires specific written objections to the findings and recommendations
28   in the R&R. See United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003); 28
 1   U.S.C. § 636(b)(1). It follows that the Court need not conduct any review of portions to
 2   which no specific objection has been made. See Reyna-Tapia, 328 F.3d at 1121; see also
 3   Thomas v. Arn, 474 U.S. 140, 149 (1985) (discussing the inherent purpose of limited review
 4   is judicial economy). Further, a party is not entitled as of right to de novo review of
 5   evidence or arguments which are raised for the first time in an objection to the R&R, and
 6   the Court’s decision to consider them is discretionary. United States v. Howell, 231 F.3d
 7   615, 621-622 (9th Cir. 2000).
 8          In the R&R, the Magistrate Judge recommends that Defendant Young be dismissed
 9   pursuant to Rule 4(m) of the Federal Rules of Civil Procedure, reasoning that Plaintiff has
10   failed to show that good cause or excusable neglect justifies a further extension of time to
11   accomplish service. Although Plaintiff has objected to the R&R, his objection does not
12   point to any specific flaw in the Magistrate Judge’s analysis or findings. Instead, he
13   explains the difficulty he has had in filing a change of address and requests this Court order
14   Defendant Young to answer the Complaint (Doc. 44). Plaintiff does not, however, address
15   the fact that the service packed was returned unexecuted (Doc. 18).1 Ultimately, the
16   circumstances identified by Plaintiff do not qualify as good cause to excuse the delay.
17   Accordingly,
18          IT IS ORDERED that Magistrate Judge James F. Metcalf’s Report and
19   Recommendation (Doc. 40) is accepted and adopted by the Court.
20          IT IS FURTHER ORDERED that Plaintiff’s Complaint as to Defendant Young is
21   dismissed without prejudice for failure to timely serve pursuant to Federal Rule of Civil
22   Procedure 4(m).
23   ///
24   ///
25   ///
26   ///
27
            1
            The process receipt notes that Defendant Young is no longer employed by the
28   Maricopa County Sheriff’s Office and has left no forwarding address.

                                                   2
 1         IT IS FURTHER ORDERED that this matter shall remain referred to Magistrate
 2   Judge James F. Metcalf pursuant to Rules 72.1 and 72.2 of the Local Rules of Civil
 3   Procedure for all pretrial proceedings as authorized under 28 U.S.C. § 636(b)(1).
 4         Dated this 21st day of February, 2019.
 5
 6
                                                     Honorable Steven P. Logan
 7                                                   United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
